Order entered March 27, 1969, unanimously modified, on the law so as to confirm the report of the Special Referee in its entirety and deny defendant’s motion to dismiss the complaint as amended, with $50 costs and disbursements to appellant. Defendant moved to dismiss the complaint for plaintiff’s failure to file a certificate of designation pursuant to the General Associations Law. Special Term directed a reference to hear and report, inter alia, whether plaintiff was required to file such certificate pursuant to section 18 of said law. On the record before us we agree with the Referee’s findings that plaintiff issues no shares or certificates representing shares and that it does not operate for profit. Plaintiff is neither a “ joint stock association ” nor a “ business trust ” as defined in subdivisions 1 and 2 of section 2 of the General Associations Law and defendant’s motion to dismiss the complaint should have been denied. Concur — Capozzoli, J. P., Tilzer, McGivern, Markewieh and Nunez, JJ.